235 Md. 681 (1964)
202 A.2d 750
KIAH
v.
WARDEN OF THE MARYLAND PENITENTIARY
[App. No. 5, September Term, 1964 (Adv.).]
Court of Appeals of Maryland.
Decided July 29, 1964.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
*682 PER CURIAM:
This application for leave to appeal from a denial of post conviction relief must be denied for the reasons stated by Chief Judge Manley. This was a second petition for post conviction relief, the first petition having been denied by Judge Grady on May 15, 1963. Leave to appeal was denied by this Court in 232 Md. 653 on October 17, 1963. On December 11, 1963, Judge Northrop, in the Federal District Court, dismissed a petition for habeas corpus, "without prejudice to refile in this Court should petitioner's petition for post conviction relief be denied." This seems to have prompted the second application.
It is well settled that all grounds for relief must be raised in an original or amended petition and any grounds not so raised are waived unless the court finds in a subsequent petition grounds asserted that "could not reasonably have been raised in the original or amended petition." Code (1963 Supp.), Art. 27, sec. 645 H; Sewell v. Warden, 234 Md. 631, 200 A.2d 648, 649. The only claim not set up in the first petition, but raised in the second, was that he "never confessed freely and voluntarily; the signing of any papers was by force and threats." The record shows that after consultation with his counsel he withdrew pleas of not guilty and entered pleas of guilty. There is no allegation that he signed any confession or that any confession was put in evidence. No claim has ever been made that the guilty pleas were involuntary. Even if there was any merit in the claims (and we see none) we perceive no reason why they could not have been made in the first petition. Hence his State remedies came to an end when we denied his application for leave to appeal from the first denial of post conviction relief, as Chief Judge Manley held. Sewell v. Warden, supra; Thomas v. Warden, 234 Md. 638, 199 A.2d 618, 619.
Application denied.